Citation Nr: 0527247	
Decision Date: 10/06/05    Archive Date: 10/17/05	

DOCKET NO.  02-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a left inguinal hernia. 

2.  Entitlement to an increased (compensable) evaluation for 
a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert  E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a September 2000 rating decision of the VARO in 
Cleveland, Ohio, that denied entitlement to the benefits 
sought.  

In June 2003 the veteran provided testimony before a 
Veterans' Law Judge, sitting at the RO in Huntington, West 
Virginia.  A transcript of the hearing proceedings is of 
record.  The veteran was informed by communication dated July 
25, 2005, that the judge who conducted the hearing was no 
longer with the Board.  The veteran was presented with 
several options, including the opportunity for another 
hearing.  He was told if he did not respond within 30 days of 
the date of the letter, the Board would assume he did not 
want a hearing and would proceed accordingly.  No response 
from the veteran is of record.  

The Board notes that based in accordance with the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005), a motion to advance the appeal on the Board's docket 
has been granted.



FINDINGS OF FACT

1.  All notification and developing action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Recent medical evidence has shown no indication of 
recurrence of either a left or right inguinal hernia.

3.  The veteran has a tender and painful scar resulting from 
a left inguinal hernia repair in 2000.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent rating for a 
left inguinal hernia are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Codes 7804, 7805 
(2005).

2.  The criteria for entitlement to a compensable rating for 
a right inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 
7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107.  To implement the provisions of the 
law, VA promulgated regulations that are codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  The VCAA and 
its implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  In 
addition, the VCAA defined obligations of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

Considering the record in light of the duties imposed by the 
VCAA and supplementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

By means of the January 2002 statement of the case, a hearing 
before a decision review officer at the RO in May 2002, a 
supplemental statement of the case in November 2002, a 
hearing before a veterans' law judge at the Huntington, West 
Virginia, RO in June 2003, a remand by the Board in October 
2003, and an April 2005 supplemental statement of the case, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate the 
claims, and the evidence that had been considered in 
connection with the appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit information and evidence.

Additionally, in a communication pertaining to the VCAA in 
March 2004, VA informed the veteran of what the evidence had 
to show to establish entitlement to the benefits he sought, 
what information or evidence was needed from him, what 
evidence VA had retrieved and considered in his claims, what 
evidence he had furnished, what he had to do to obtain 
assistance from VA in connection with his appeal, and that VA 
would make reasonable efforts to help get evidence necessary 
to support his claims.  In particular, the letter regarding 
the VCAA in 2004 specifically informed the veteran of the 
VCAA's requirements, and notified him that he could help with 
his claims by informing VA of any additional information and 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
letter specifically notified him to furnish any evidence that 
he had that was pertinent to his claims.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence will be obtained by 
the claimant and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Veterans Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify the veteran of:  
(1) The evidence that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) the 
need to provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four of the notice 
requirements have been met in this case.

The Board notes that the Court has also held that an error in 
the adjudicative process is not prejudicial unless it affects 
a substantial right so as to injure an interest that the 
statutory or regulatory provision involved was assigned to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that as noted above, the various 
communications to the veteran in the last several years have 
repeatedly explained to him what was needed to substantiate 
his claims.  The veteran had the opportunity to present 
testimony on his own behalf before a decision review officer 
at the Cleveland RO in May 2002, as well as a member of the 
Board sitting at the Huntington, West Virginia RO in June 
2003.  Further, the case was remanded by the Board for 
further development, to include according the veteran an 
examination.  Accordingly, the Board finds that all necessary 
development on the claims currently under consideration has 
been accomplished.  The Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any outstanding evidence pertinent to 
the claims that has not been obtained. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims now under 
consideration, without directing or accomplishing any 
additional    notification and/or development action.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Further, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected hernia disorders have been 
rated under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  Under this code, a noncompensable rating is 
provided for a small, reducible inguinal hernia or in cases 
where there is no true hernia protrusion.  A 10 percent 
rating is warranted for a recurrent postoperative inguinal 
hernia which is readily reducible and well supported by a 
truss or belt.  The next higher rating of 30 percent requires 
a small, recurrent postoperative hernia or an unoperated, 
irremediable hernia that is not well supported by a truss or 
is not readily reducible.  The next higher rating of 
60 percent requires a large postoperative, recurrent hernia 
that is considered inoperable, if not well supported under 
ordinary conditions, and is not readily reducible.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

In the alternative, Diagnostic Code 7803 provides a 10 
percent evaluation for superficial scars that are fully 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic  Code7803.



Analysis

A review of the evidence of record discloses that in May 2000 
the veteran underwent bilateral inguinal herniorrhaphy at the 
VA Medical Center in Huntington, West Virginia.  By rating 
decision dated September 2000 he was assigned a temporary 
total disability rating based on hospitalization for service 
connected disability requiring convalescence for the period 
from May 12, 2000, to July 1, 2000.  The noncompensable 
rating for his left inguinal hernia that had been in effect 
since November 1952 was increased to 10 percent, effective 
February 28, 2000.  Following termination of the temporary 
total rating, a noncompensable rating was established, 
effective July 1, 2000.  The noncompensable rating for the 
right inguinal hernia that had been in effect from November 
1952 was confirmed and continued.  

The pertinent medical evidence of record includes the report 
of an examination of the veteran by VA in October 2004.  It 
was reported that while in service the veteran developed 
bilateral inguinal hernias.  In 1951 he underwent repair of 
the left inguinal hernia.  Two weeks later he had repair of 
the right inguinal hernia.  In May 2000 he had repair of the 
left side with placement of mesh.  In October 2003 he 
developed diverticulitis with ruptured diverticuli that 
required surgical diverting colostomy that he still had at 
the present time.  The veteran stated that the left hernia 
had hurt him ever since he had the repair with a mesh 
placement.  He indicated that ever since the procedure was 
done he had had pain in the left lower quadrant.  He 
described the pain as occasionally being severe in degree.  
He had not felt any bulges or protrusions.  He denied any 
other problems with his abdomen.  

On examination he had scars from the previous hernia repairs 
in the right and left.  The examiner did not appreciate any 
defects along the abdominal wall.  The veteran complained of 
tenderness over the incision where the left inguinal hernia 
had been repaired.  No bulge was felt.  Inguinal examination 
did not reveal any hernia or bulges with straining or cough.  

The veteran was to go to the surgery clinic for evaluation of 
his pain in the previous hernia site.  

The veteran was seen in the surgery outpatient clinic of the 
Huntington VA Medical Center in November 2004.  He described 
the pain as being 5 out of 10 most days, ever since he 
underwent the initial repairs in the 1950's.  He denied 
feeling any bulges or having any current swelling in the 
areas.  He also denied any association of the pain with bowel 
movements, fever, chills, diarrhea, or difficulty urinating.  
On examination no recurrence of the hernias was appreciated 
either at rest or upon valsalva.  He was to return as 
necessary should he notice any recurrence of bulges or 
swelling.  It was noted he was being seen at another facility 
for perforating diverticulitis and his colostomy was being 
managed by physicians at that location.  

The Board has reviewed all the pertinent evidence in the 
claims folder and finds that the preponderance of the 
evidence is against the assignment of compensable ratings for 
residuals of either a left inguinal hernia or a right 
inguinal hernia under Code 7338.  The recent medical evidence 
has given no indication of recurrence of an inguinal hernia 
on either side.  The veteran does not meet the criteria for 
the assignment of a 10 percent rating that requires a 
postoperative inguinal hernia that is readily reducible and 
well supported by truss or belt.  

However, with regard to the left side, there is indication 
that the veteran currently has a symptomatic surgical scar 
that would give rise to a rating based on scarring under the 
holding of Esteban v. Brown, 6 Vet. App. 259 (1994).  
Notation was made at an outpatient visit in October 2004 and 
then again at a surgery outpatient visit in November 2004 
that the veteran reported pain and tenderness pertaining to 
the left lower quadrant.  Accordingly, the Board finds that 
the assignment of a 10 percent rating for the left inguinal 
hernia under Code 7806 is in order.  However, there is no 
indication of functional impairment attributable to the 
hernia.  Thus, the assignment of a rating in excess of 10 
percent is not in order.  


ORDER

A 10 percent rating for a left inguinal hernia is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.

A compensable disability rating for a right inguinal hernia 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


